Title: Thomas Jefferson to Joel Yancey, 3 November 1817
From: Jefferson, Thomas
To: Yancey, Joel


                    
                        Dear Sir
                        Monticello
Nov. 3. 17.
                    
                    When I left you I counted with certainty on being at Poplar Forest during the last week at the latest; but the decision on my road here which comes on in our court to-day or tomorrow has detained me. to that is now added the difficulty of keeping our workmen at the College together so as to ensure the finishing it. this depends on their diligence for one fortnight more within which time the walls may be finished, and during which time it is probable I shall be obliged to see them every day or two, or risk the entire failure in what we have given the public a right to expect. about this time fortnight therefore I expect to be with you. in the meantime accept the assurance of my great esteem and respect.
                    Th: Jefferson
                